Citation Nr: 0528020	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This case 
was previously before the Board in May 2004 and was remanded 
for the purpose of affording the veteran VA examinations that 
addressed her contentions concerning the disabilities on 
appeal.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Sinusitis, a gastrointestinal disorder, and a low back 
disorder are not related to the veteran's military service.

2.  A private physician has linked the veteran's headaches to 
her military service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

4.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have noted the 
evidence considered and the pertinent laws and regulations.  
In addition, letters, including one sent in March 2001, 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA and private medical records.  In 
addition, the veteran has undergone VA examinations that 
addressed her contentions concerning the disabilities on 
appeal.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the appeal.  In short, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis 
and neurological disorders, will be presumed if they becomes 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Sinusitis and a gastrointestinal disorder.

Service medical records reveal that the veteran complained of 
and was treated for problems related to diarrhea and 
abdominal pain.  An October 1975 record noted that the 
veteran's diarrhea was related to eating spicy and greasy 
food in the mess hall.  No stomach or gastrointestinal 
problem was noted on the veteran's May 1977 separation 
examination.  The veteran denied stomach problems and 
frequent indigestion on the medical history portion of her 
May 1977 service separation examination.

At a November 2004 VA examination, the veteran complained of 
having had stomach problems for the prior 20 years.  The 
impression was chronic gastritis and associated 
gastroesophageal reflux disease.  The examiner stated that 
the veteran's gastrointestinal problems were not related to 
service.

Service medical records reveal that the veteran was treated 
for upper respiratory infections; there are, however, no 
diagnoses related to sinusitis.  While the veteran noted 
sinus problems on the medical history portion of her 
separation physical, clinical evaluation of the sinuses were 
normal.

At a November 2004 VA examination, the veteran indicated that 
she would take antibiotics 2-3 times a year for her 
sinusitis.  The examination, which included sinus X-rays, 
revealed a diagnosis of chronic frontal and maxillary 
sinusitis.  The examiner stated that the veteran's current 
sinusitis "is probably related to upper respiratory allergy 
and is not thought to be a service-connected problem."

The Board finds that the preponderance of the evidence shows 
that the veteran's sinusitis and gastrointestinal disorder 
were not caused or aggravated by the veteran's military 
service.  While the medical records indicate that the veteran 
currently suffers from the aforementioned disabilities, a VA 
physician has indicated that the veteran's sinusitis and 
gastrointestinal disorders are not related to her military 
service.  The November 2004 VA physician examined the veteran 
and noted the veteran's medical history, and provided at 
least some rationale for the opinion expressed.  Finally, 
there is no contrary opinion of record.

In short, service connection for sinusitis and a 
gastrointestinal disorder is not warranted.

II.  Low back disorder

Service medical records, including those dated in September 
1975 and October 1975, reveal that the veteran made 
complaints of back pain during service.  Findings included 
paravertebral muscle spasm and low back pain.  The veteran 
was placed on a temporary duty profile due to her back 
problems.  No back disability was noted on the veteran's May 
1977 service separation examination.

Post-service private and VA records reflect diagnoses of 
degenerative disc disease of the lumbar spine.

On the question of whether the veteran's low back disability 
is related to her military service, the Board notes that the 
November 2004 VA spine examiner and a June 2001 private 
examiner are in disagreement (the June 2001 private examiner 
stated that the veteran's disc disease was related to his 
military service).

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
medical evidence of record).  Greater weight may be placed on 
one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

With these considerations in mind, the Board finds that the 
June 2001 private physician's examination report has less 
probative value than the opinion contained in the November 
2004 VA examination.  The private physician's examination 
provides little or no support or rationale for the opinion 
linking the veteran's back pain to her military service.  
While it appears that the private examiner did review at 
least some of the veteran's service medical records, no 
mention was made of the fact that a back disability was not 
noted on the veteran's May 1975 service separation physical.  
Most importantly, the Board notes that the private examiner 
made no mention of the fact that the veteran suffered a neck 
and shoulder work-related injury in June 1984 that also 
included a finding of lumbosacral strain with a possible 
ruptured disc (L5-S1).

The November 2004 VA examiner's opinion, on the other hand, 
provided a rationale supported by multiple clinical findings.  
The Board observes that the November 2004 VA examiner noted 
the veteran's service medical records, and noted that no 
diagnosis of a chronic back injury was made during service or 
within one year thereafter.  The November 2004 VA examiner 
also mentioned the fact that the veteran had both a post-
service automobile accident (2002) and a work-related injury 
to her back.  The examiner stated as follows:

This veteran's record does not reflect 
that she has a service-connected back 
problem.  She had some back symptoms 
while in serve, but these were transitory 
and no permanent chronic diagnosis made 
of this at the time of discharge from the 
service.  She subsequently had an injury 
in 1984 at work and had still another 
injury in 2002 in a motor vehicle 
accident eventuating in the disc problem 
that is now being assessed about the 
possibility of recurrent operative 
intervention.

In short, the comprehensive November 2004 VA opinion provides 
a rationale supported by clinical findings and the veteran's 
medical history.  As such, the Board finds that the November 
2004 VA opinion has greater probative value on the question 
of whether the veteran has a back disability related to her 
military service.

The Board has reviewed the veteran's own statements submitted 
in support of her service connection claims, and has 
considered her testimony given at the July 2003 Board hearing 
and the October 2002 RO hearing.  While the Board 
acknowledges the veteran's belief that she has sinusitis, a 
gastrointestinal disorder, and a low back disorder as a 
result of her military service, the veteran is not competent 
to offer evidence which requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claims, and service connection for 
sinusitis, a gastrointestinal disorder, and a low back 
disorder is not warranted  In reviewing the foregoing, the 
Board has been cognizant of the "benefit of the doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to otherwise permit a 
favorable determination.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Headaches.

Service medical records, including those dated in August 1974 
and July 1976, reflect that the veteran complained of and was 
treated for headaches.  The veteran complained of headaches 
on the report of medical history portion of her May 1977 
service separation examination.

A June 2001 private physician stated that the veteran did not 
have migraine headaches (during service) but indicated that 
the veteran probably suffered from "muscle-contraction" 
headaches during service.

At a November 2004 VA examination, the examiner noted that 
the veteran "complains of 3 [types] of headaches none of 
which have any relationship to the service as reflected in 
her service record."  The impression included migraine 
headaches.

It appears that both the November 2004 VA examiner and June 
2001 private physician reviewed the veteran's service medical 
records, post-service medical history, and conducted an 
examination of the veteran.  Following a review of the 
examinations, the rationale provided, and the qualifications 
of the examiners, the Board is unable to distinguish the two 
opinions.  In such cases, reasonable doubt must be resolved 
in favor of the veteran.  As such, service connection muscle 
contraction headaches is warranted.


ORDER

Service connection for sinusitis is denied.

Service connection for a low back disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for muscle contraction headaches is 
granted.


REMAND

The Board notes that an August 2004 VA Mental Health History 
reveals a diagnosis of PTSD, and a November 2004 VA PTSD 
examination contains a specific finding that the veteran does 
not suffer from PTSD.  The Board notes that the August 2004 
VA record seems to be based, at least partially, on a faulty 
medical history.  The August 2004 VA record seems to indicate 
that the veteran had previously been diagnosed and treated 
for PTSD, a fact not shown by the evidence of record.

Based on the medical issue involved in this case, the Board 
finds that the veteran should be afforded a VA PTSD 
examination (by a health professional who has not previously 
examined the veteran) for the purpose of determining whether 
the veteran suffers from PTSD as a result of her military 
service.  The PTSD examination must including psychological 
testing.

The Board also notes that a private psychiatric examination 
dated in July 2005 was received at the Board in September 
2005.  This material did not contain a waiver of initial 
review by the VA regional office and the Board may not first 
consider such evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA psychiatric examination (to be 
conducted by an examiner who has not 
previously examined the veteran) to 
determine the nature and extent of any 
PTSD found to be present.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner should indicate in the report 
that he or she has reviewed the claims 
folder and pertinent records.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  The examination must including 
psychological testing.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed.

If psychiatric disability other than PTSD 
is found to be present, the examiner 
should state whether such disability is 
related to the veteran's military 
service.

2.  The RO should then readjudicate the 
veteran's claim of service connection for 
an acquired psychiatric disorder, to 
include PTSD on the basis of all the 
available evidence.  If the determination 
of this issue remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case to the veteran and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


